Citation Nr: 0819345	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for loss of sense of taste, 
to include on a direct basis and as secondary to service-
connected residuals of nasal trauma and loss of sense of 
smell.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.

Procedural history

In a November 1990 decision, the Board of Veterans Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection loss of sense of smell and taste.  

In a September 2004, the Board reopened the veteran's claim, 
then denominated as entitlement to service connection for 
residuals of nasal trauma, and granted the claim.  The Board 
was somewhat unclear as to which residuals of nasal fracture 
were being granted, although it did state as follows:

. . . post-service medical evidence, notably the August 
2002 VA examination, has linked the veteran's current 
nasal disability (loss of smell) to the nasal septal 
trauma that occurred during the veteran's active 
service.

See the Board's September 20, 2004 decision, page 8.

In a November 2004 rating action which implemented the 
Board's decision, the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts (the RO) granted 
service connection for residuals of nasal septal trauma and 
assigned a 10 percent rating under Diagnostic Code 6502 
[deviation of nasal septum].  A separate noncompensable 
disability rating was assigned for loss of sense of smell 
under Diagnostic Code 6275 [loss of sense of smell]. The 
matter of service connection for loss of sense of taste was 
deferred.

This appeal arose from a January 2005 decision of the RO 
which denied service connection for loss of sense of taste.

In October 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge (VLJ) 
at the RO. A transcript of that hearing has been associated 
with the veteran's VA claims folder.

In March 2007, the Board remanded this case to the VA Appeals 
Management Center (AMC).  The Board's remand will be 
discussed below.  In December 2007 the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  The veteran's VA claims folder was 
returned to the Board.  

Issues not on appeal

As was noted above, the RO assigned a 10 percent rating for 
nasal septum deviation in November 2004.  The veteran has not 
disagreed with that rating.

The November 2004 RO rating decision assigned a 
noncompensable disability rating for loss of sense of smell.  
The veteran through his accredited representative filed a 
notice of disagreement in December 2004.  A January 2005 RO 
rating decision assigned an increased rating, 10 percent, for 
loss of sense of smell under Diagnostic Code 6275.  This is 
the highest disability rating which may be assigned under 
that diagnostic code.  See 38 C.F.R. § 4.87a (2006).  Neither 
the veteran or his representative have suggested that an 
extraschedular rating should be considered.  Accordingly, the 
assignment of a 10 percent rating for complete loss of sense 
of smell represents a complete grant of the benefits sought.

In October 2006, the veteran filed with the RO a claim of 
entitlement to service connection for sleep apnea, claimed to 
be secondary to the service-connected deviated nasal septum. 
To the Board's knowledge, the RO has not rendered a decision 
as to that issue.  Accordingly, that matter is not within the 
Board's jurisdiction, and it will be discussed no further 
herein.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO].

The issue of the veteran's entitlement to service connection 
for sleep apnea is referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the veteran lacks his sense of taste.


CONCLUSION OF LAW

Service connection for loss of sense of taste may not be 
granted on either a direct or a secondary basis.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for loss 
of the sense of taste.  He has contended that he has loss of 
sense of taste directly due to his military service (i.e., 
due to the same incident which resulted in service connection 
for a deviated nasal septum and loss of sense of smell).   He 
also appears to be contending that loss of sense of taste may 
be secondary to those two service- connected disabilities.  
Compare 38 C.F.R. §§ 3.303, 3.310 (2007).  The RO has 
addressed both theories.  See the January 2005 rating 
decision, page 2.  Both direct and secondary service 
connection are encompassed in this appeal.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2007.  The Board's remand instructions 
read as follows:

1. VBA should send the veteran a VCAA notice which 
complies with the notification requirements of the VCAA.
2. After undertaking any additional development which it 
deems to be necessary, VBA should then readjudicate the 
veteran's claim of entitlement to service connection for 
loss of sense of taste, on both a direct and a secondary 
basis. If the benefits sought on appeal remain denied, 
VBA should provide the veteran and his representative 
with a supplemental statement of the case and allow an 
appropriate period of time for response. The case should 
then be returned to the Board for further consideration, 
if otherwise in order.

A VCAA letter was sent to the veteran by the AMC in April 
2007.  This will be discussed in greater detail immediately 
below.  The veteran responded on April 21, 2007, stating that 
he had no further information or evidence to provide to VA.  
The AMC readjudicated the claim via the December 2007 SSOC.  
Thus, the Board's remand instructions were complied with.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  As was 
alluded to above, the veteran was informed of the relevant 
law and regulations pertaining to his claim in a letter from 
the AMC dated April 21, 2007.  The veteran was specifically 
informed, in a section entitled "What the Evidence Must 
Show", that in order to establish service connection, "You 
currently have a . . . disability shown by medical evidence, 
in addition to your service-connected disability."  See the 
April 21, 2007 VCAA letter, page 5.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim.  Specifically, the 
veteran was advised that VA is responsible for obtaining 
records from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  With respect to 
private treatment records, the April 2007 VCAA letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  

The VCAA letter further emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  
Id., page 4.
 
The VCAA letter also requested: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Id., page 2.  
This complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the 
AMC informed the veteran that he could submit or identify 
evidence other than what was specifically requested.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, the claim was 
denied based upon element (2), existence of the claimed 
disability.  As was discussed above, the veteran received 
specific notice of this element, as well as element (3).  In 
addition, the veteran received notice as to elements (4) and 
(5), degree of disability and effective date.  See the April 
21, 2007 VCAA letter, pages 6-7.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the 
veteran was provided with correct VCAA notice through the 
April 2007 VCAA letter, and his claim was readjudicated in 
the December 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

The Board further notes that the veteran's representative has 
not alleged that he has received inadequate VCAA notice. 
 Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the veteran' service medical treatment reports as well as 
reports of VA examinations f the veteran in February 2002, 
August 2002 and December 2004.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   The veteran testified at a personal hearing which 
was chaired by the undersigned VLJ in October 2006.  His 
service organization has also presented written argument on 
his behalf in April 2008.
 
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310 (2007; see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992). A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The veteran seeks service connection loss of the sense of 
taste.  He alternatively contends that such is directly due 
to his military service, specifically the incident which 
resulted in his now service-connected deviated nasal septum 
and loss of the sense of smell; or that such is related to 
his service-connected disabilities, residuals of nasal septal 
trauma and loss of the sense of smell.

For reasons expressed immediately below, the Board finds that 
this claim must be denied because it has not been medically 
demonstrated that there has been a loss of the sense of 
taste.

The Board believes that a passage from its previous remand is 
instructive in this regard.

A February 2002 VA examiner was unable to determine 
whether the veteran in fact had a loss of sense of taste 
because testing was "unreliable", evidently due to lack 
of cooperation on the part of the veteran. August 2002 
testing by the same examiner resulted in an 
"inconsistent" response on the part of the veteran. The 
results of testing were deemed by the examiner to be 
"inconclusive".

The veteran was accorded a medical examination in 
December 2004 in order to determine whether he in fact 
had loss of sense of taste. The examiner, who was not 
the same person as the 2002 examiner, determined that 
the veteran did not have loss of sense of taste; rather, 
the examiner determined that the veteran merely 
perceived that he had no sense of taste, due to his 
having no sense of smell.

The RO denied the veteran's claim in January 2005 on the 
basis that the	 claimed disability, loss of sense of 
taste, did not exist.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

In a January 2005 letter, the veteran suggested that 
various additional tests be ordered. His representative 
reiterated that request during the October 2006 hearing.

The Board declines to do so. The December 2004 
examiner's opinion was definitive, and although he 
referred to the possibility of additional testing, he 
did not indicate that such was medically indicated.  It 
is beyond the Board's jurisdiction to second-guess an 
examiner and/or to dictate what clinical testing needs 
to be done.  See 38 C.F.R. § 20.101(b) (2006); cf. 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran is of course free to supplement the record 
with pertinent evidence, to include diagnostic testing 
results or other medical evidence, as he deems fit.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The April 2007 VCAA letter, described in some detail above, 
further indicated that medical evidence of a current 
disability is required.  The veteran was again invited to 
submit such evidence.  In response, he indicated that he had 
nothing further to submit.  Neither he or his representative 
has since indicated that they possess, or know of, any 
evidence which is supportive of his claim.

The Board further observes that the December 2004 VA examiner 
specifically stated:  "His sense of taste is not affected . 
. . ."  There is no competent medical evidence to the 
contrary.  To the extent that the veteran himself believes 
that he has lost the sense of taste, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered by the veteran are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.   

As was indicated by the December 2004 VA examiner, it appears 
that taste is to some extent a function of sense of smell.  
The Board has therefore considered whether the veteran has a 
de facto loss of sense of taste secondary to the service-
connected loss of sense of smell.  However, the December 2004 
examiner clearly indicated that there was no actual loss of 
the sense of taste.  Thus, the Board specifically declines to 
grant service connection for the veteran's perceived loss of 
sense of taste.  

The Board additionally observes, in this regard, that 
Diagnostic Code 6276 requires "complete" loss of the sense 
of taste, which is not clinically demonstrated.  Moreover, 
the 10 percent disability rating now assigned for the 
service-connected complete loss of smell under Diagnostic 
Code 6275 would encompass any deficits caused thereby, to 
include the perceived diminution in taste reported by the 
veteran.

In short, the Board finds that the medical evidence of record 
supports the proposition that the veteran still has his sense 
of taste.  In the absence of the claimed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]. Accordingly, Hickson 
element (1) has not been met, and the claim fails on this 
basis alone.  The benefit sought on appeal is accordingly 
denied. 

Because the evidence is not in equipoise, the benefit of the 
doubt rule is not for consideration.


ORDER

Service connection for loss of sense of taste is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


